Exhibit 10.1

 

Executive Park West I

4718 Gettysburg Road

Mechanicsburg, PA 17055

 

Second Amendment to Lease Agreement

 

This Second Amendment is made as of this 30th day of May, 2017 by and between
OLD GETTYSBURG ASSOCIATES, a Pennsylvania general partnership (“Landlord”), and
SELECT MEDICAL CORPORATION, a Delaware corporation (“Tenant”).

 

BACKGROUND:

 

A.            Landlord and Tenant are parties to that certain Office Lease
Agreement dated November 1, 2012 with an effective Commencement date of
January 1, 2013 thereto, pursuant to which Landlord leased to Tenant, and Tenant
leased from Landlord, approximately 30,225 rentable square feet (“RSF”) of space
consisting of the entire third floor, and Suites 101, 102, 103, 104, 201, 202,
203, 204 and 402, in the building located at 4718 Gettysburg Road,
Mechanicsburg, Pennsylvania (the “Building”).  All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Lease.

 

B.            Landlord and Tenant are parties to that certain First Amendment to
Lease Agreement dated as of November 15, 2016, pursuant to which Landlord leased
to Tenant, and Tenant leased from Landlord, approximately 3,839 RSF of space on
the fourth floor of the Building known as Suite 405.

 

C.            Landlord and Tenant now desire to amend the Lease as hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and intending to be legally bound hereby, Landlord and Tenant agree as
follows:

 

--------------------------------------------------------------------------------


 

Effective on May 8, 2017, the following terms contained in the Basic Lease shall
be amended as follows:

 

1.              Landlord and Tenant hereby agree that Tenant shall add to the
Master Lease and occupy an additional 2,562 RSF of space known as Suite 401.

 

2.              The first month’s rent for this space will commence as of May 8,
2017 and will expire on December 31, 2022.

 

3.              The rental rate for Suite 401 shall be the same as the rental
rate for the Master Lease.

 

4.              All of the Lease terms and conditions of the existing Master
Lease shall be applicable to Suite 401.

 

All other terms and conditions contained in the Lease and not amended hereby
remain in full force and effect.

 

Landlord and Tenant have caused this Second Amendment to be duly executed.

 

 

 

Landlord: OLD GETTYSBURG ASSOCIATES

 

 

 

 

 

 

 

By:

/s/ John M. Ortenzio

 

 

 

John M. Ortenzio, President, Select Capital Commercial Properties, Inc. as
Property Manager

 

 

 

 

 

 

Tenant: SELECT MEDICAL CORPORATION

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

 

Michael E. Tarvin, Executive Vice President, General Counsel & Secretary

 

 

 

--------------------------------------------------------------------------------

 